Order entered April 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00397-CV

                      WBW HOLDINGS, LLC, Appellant

                                         V.

       DONANLD L. CLAMON AND LARRY D. CLAMON, Appellees

                On Appeal from the County Court at Law No. 2
                          Kaufman County, Texas
                     Trial Court Cause No. 10444-CC2

                                       ORDER

      Before the Court is court reporter Tandrea Baxter’s letter requesting the

Court disregard the reporter’s record filed April 6, 2020 as the “correct” copy of

the record was filed April 16, 2020.

      We GRANT the request and STRIKE the April 6th reporter’s record. The

appeal will proceed on the reporter’s record filed April 16th.

      Appellant’s brief shall be filed no later than May 6, 2020.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE